                  Case 1:19-cr-00367-ALB-JTA Document 40 Filed 04/17/20 Page 1 of 7

AO 245B (Rev.     8}   Judgment ma Criminal Case
                       Sheet 1



                                        UNITED STATES DISTRICT COURT
                                                            \1iddle Dislricl of Alabama
                                                                            )
                UNITTD STATES OF AMFRlCA                                             JlJllGMENT IN A CRIMJNAL CASE
                                                                            )
                           v.                                               )
                   JOSHUA GIANNI HAIRE                                               Case Number: 1: 19cr367-ALB

                                                                                     USM Number: 17956-002
                                                                                      Sandi Irwin
                                                                                     De!endant's Attorney
THE DEFENDANT:
            gu1lry to count{s)       1 of the Indictment on January 13, 2020
D pleaded nolo contcndc'rc to count(s)
  which was accepted by th.:: courL
D was found guilty on count( sJ
  aflcr n plea of not guilty.

The ddc11dan1 i� iitljudicakd guilty of these offrn�c�:

Title & Sl'dion                  Natnrl'_ of Offense                                                         Offmsc Ended
 18 USC §922(g)(1)                 Possession of a firearm by a convicted felon                                12/13/2018                   1




       The defendant is scntcn.:t:d as prnvidcd in pages 2 through               7          ufthis judgment. The sentence 1s imposed pur�uant to
the Scrncnc:ing Rclz)rm Act of l 984.
[] The defendant has been found nol guilty on count(s)
OCounHs)                                                     is    Dare dismissed on the motion of the United States.

         [tis ordered that the defendant must noufv the I Jnited States attomev for this cfotrict within 30 <lavs ot' anv change of mtmc, residence,
   mailing address until.ail fi11cs. restitution.cost�. �nd special a,scssmcnts irnpDscd by this judgment arc fuOy paid.· [f ordercd to pay rcstillltion,
    dclcndanl must nouty the C\1 1.irt and lJn!lcd Staks a1ton1ey ol material chang,'s m cconrn111c circumstances.

                                                                           4114/2020
                                                                          Dat� of llnpo,1tion of Judgrnent


                                                                           Isl Andrew L Brasher
                                                                          Signature of




                                                                           Andrew L Brasher, United States District Judge
                                                                          Name and Title of Judge


                                                                           4/17/2020
                                                                          Dale
                         Case 1:19-cr-00367-ALB-JTA Document 40 Filed 04/17/20 Page 2 of 7


AO 245B (Rev. 02:18) Judgment in Criminal Case
                     Sheet 2   Imprisonment

                                                                                                          JudeTrfelTt   Page   of
 DEFENDANT: JOSHUA GIANNI HAIRE
 CASE NUMBER: 1:19cr367-ALB


                                                                 IMPRISONMENT

        'The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

  15 mos. This sentence is to run concurrent with any state sentence imposed on the basis of this offense.




               hc court makes the following recommendations to the Bureau of Prisons:

  That Defendant be designated to a facility where intensive drug treatment, mental health treatment and vocational training is
  available.



              The defendant is remanded to the custodv of the United States Marshal.

      Li_     The defendant shall surrender to the United States Marshal for this district:

              in   tit                                Ei a.m.           p.m.    on

              L1   as not lied by the United States Marshal.

      [.__1   The deiendant shall surrender for service of sentence at fie institution designated by the Bureau of Prisons:

                         fore, 2 p.in. on

                   as notified. by the. United States Marshal.

              LI as notified bv the Probation or Pretrial Services Office.



                                                                      RETURN
  have executed this judgment as inflows:




              Defendant del ivered on                                                         to

 at                                                     . with a certified copy of this judgment.



                                                                                                       UNITED STATES MARSHAL



                                                                               By
                                                                                                    DEPUTY UNTrED STATES MARSHAL
                    Case 1:19-cr-00367-ALB-JTA Document 40 Filed 04/17/20 Page 3 of 7


AO 24:,B (Rev. ;,2: I�) Judu:mcrn in a Criminal Case
                        Sh��I 3    Supervised R�kase
                                                                                                            Judgment   Page         of
DEFENDANT: JOSHUA GIANNI HAIRE
CASE NUMBER: 1 :19cr367-ALB
                                                        SUPERVISED RELEASE
Upon release from irnpriso11mcnt, ynu will be on supervised release for a term of:

     3 years




                                                       MANDATORY CONDITIONS

l.      Y(>U must nut commit anot!K·r foderaL stale or local crime.
        You must not. unlawh.tl!y p,1,sess a controlled substance.
        You mu�t rcfrnrn from any unlawful use of a controlled subs Lance. You must submit to one drng test within 15 days of rcle:.isc from
        1rnpnsonmcnt and at least two periodic drug tests thereafter. as determined     the court.
               CJ The above drug h:sting ..:und1l1un is suspcnded, based 011 the c<•urt's dekrmmation that yon
                   p,.>sc a low risk of future �ubstance abuse. rche,;k 1/ appliwhb
4.       [1 You must make restitution in acconlann: with 18 L .S.C.       3663 and 3663A or any other statute authorizing a sentence of
              r..:st1tut1on. id,et:f, 1/ applia:hl,:;
5.       i.tf Yuu must cooperate in the collection ()f DN/\ as dircncd hy the prohation ottker. (check i/applicable)
6.       [] You musi comply \vith the rcqttircmcnts ,rf the Sex Offondcr Registration and Notificatton Act ('.,4 lJ.S,C. � 2090 L et secj.) as
            din.-ct.:cd by the prohatiun officer. th..: Bureau of Prisons, or any state scx offender rcgistr:iti,m agency in the location where you
            reside. work, arc a studcnt, or wc·r.: conv ictLcd of a qua! i i'ying offense. (check if applicable)
7.       [J 'You ffll.bl participate in an             program for domestic violence. (check I/applicable)




You must comply with the ;,;tandard conditions that h,ivc been adopted by this court as well as with any other conditions on the attached
page.
                  Case 1:19-cr-00367-ALB-JTA Document 40 Filed 04/17/20 Page 4 of 7


 AO 24513 (Rev. 02/18) Judgment in a Criminal Case
                       Sheet 3A    Supervised Release
                                                                                               Judgmcnt Page                  of
DEFENDANT: JOSHUA GIANNI HAIRE
CASE NUM I3FR: 1:19cr367-ALB


                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised relcasc, you niust comply with the following standard conditions of supervision. 'These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify thc minimum tools needed by probation
officers to keep informed, report to the court about, and Ming about improvements in your conduct and condition.

1.  You must report to the probation office in tlic federal judicial district where you are authorized to reside within 72 hours of your
    release from imprisonnient, unless the probation officer instructs you to report to a different probation office or within a different time
    frame.
    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
    when you must report to the probation officer. and you must report to thc probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you tue authorized to reside without 'First getting permission from the
    court or the probation officer.
    You must answer truthfully thc questions askcd by your probation officer.
5. You must livc at a place approved by the probation officer. Ifyou plan to change where you live or anything about your hying
    arNingements (such as the people you live With), you must notify thc probition officer at least 10 days before the change. IT notifying
    the probation officer in advance is not possible duc to unanticipated circumstances, you must notifY the probation officer within 72
    hours of becoming aware of a change or expected change.
    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
    take any items prohibited hy the conditions of' your supervision that he or shc observes in plain view.
7.  You niust work fill! time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
    doing so. If you do not have full-ti Tile employment von must try to find full-time employment, unless the probation officer excuses
    you from doing so, llyou plan to changc where you work 0r anything about your work.(such as your position or your job
    responsibilities), you must notify the probation officer at least l (1 days benue the change. ff notifying the probation officer at lea.st 10
    days in advance is not possible due to unanticipated cireamstimees, you must notify the probation officer within 72 hours of
    becoming aware of a change or expected cliange.
8. You must not communicate Or interact with someone you know is engaged in criminal activity. If you know someone has been
    convicted of a felony, you must not knowingly cominunicate or interact with that person without rust getting the permission of the
    probation officer.
9. IT you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not OWL, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
It You must not act or make any agreement with a law enffircement agency to act as a confidential thunan source or informant without
    first getting thc permission of the court,
12. 11 the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
    require you to notify the person about the risk and you must comply with that instruction. The, probation officer may contact thc
    person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Onl:s,
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further infOrrnation regarding, these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
                Case 1:19-cr-00367-ALB-JTA Document 40 Filed 04/17/20 Page 5 of 7

 AO 24513(Rn,      Judgment in a Criminal Case
                   Sheet 31)   Supervised Release
                                                                                             udgrnent•••••• Page   b   of
DEFENDANT: JOSHUA GIANNI HAIRE
CASE NUNIBER: 1:19cr367-ALB

                                      SPECIAL CONDITIONS OF SUPERVISION

1. Defendant shall participate in a program approved by the United States Probation Office for substance abuse as
   directed, which may include testing to determine whether the Defendant has reverted to the use of drugs.

2. Defendant shall participate in a program approved by the United States Probation Office for mental health treatment as
   directed.

3. To the extent probation can provide, the Defendant shall participate in a program approved by the United States
   Probation Office for vocational training as directed.

4. The Defendant shall contribute to the cost of any treatment based on ability to pay and the availability of third-party
   payments.

5. The Defendant shall submit to a search of his person, residence, office, or vehicle pursuant to the search policy of this
   Court.
                   Case 1:19-cr-00367-ALB-JTA Document 40 Filed 04/17/20 Page 6 of 7

AO 24513 (Rev. 02:t8)   Judgment in a Criminal Case
                        Shed.. 5 -- Crirninal Monetary Penalties
                                                                                                             Judgment   Page            of        7
 DEFENDANT: JOSHUA GIANNI HAIRE
 CASE NEM HER: 1:19cr367-ALB
                                                  CRIMINAL MONETARY PENALTIES
      'fhe defendant must pay the total criminal monetary penalties under the schedule of payrnents on Sheet 6.


                      Assessment                       JVTA. Assessment*                Fine                       Restitution
 'TOTALS            $ 100.00



 El   The determination of resthlition is deferred          unti              .   An Amended Judgment in a Criminal Case(AO 2450 will be cntered
      after such determination.

 E Thc defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendruit makes a Nadal payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      thc priority order or percentage payment colun
                                                   m below. H owever, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims rnust he paid
      before thc United States is paid.

 Name of Payee                                                           Total Loss*"              Restitution Ordered           Priority or Percentage




 TOT A LS                                                           0.00                                    0.00


 EI    Restitution amount ordered pursuant to plea agreement S

 E     -The defendant must pay interest on remitution and a fine of more than S2,500, unless the restitution or tine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to l 8 1.5.S.C. § 3612(0. All ofthc payment options on Sheet 6 may bo subject
       to penalties for delinquency and default, pursuant to 18           § 3612(g).

 ❑      he court determined that the defendant does not have the ability to pay interest and it is ordered that:

       ❑1
       L    the interest requirement is waived for the              ❑ line     E restitution.

       E    the interest requirement fbr the           ri    fine    E     restitution is modified as follows:

< Justice for Victims of Trafficking Act of 2015, Pub. F. No, I 14-22.
"Findings for the total amount or losses are required under Chapters 109A, I 10, 110,A, and 113A of Title 18 for offenses committed on or
alter September 13, 1994, but before April 23, 1996.
                   Case 1:19-cr-00367-ALB-JTA Document 40 Filed 04/17/20 Page 7 of 7
i\0 24.5li   ReN    1 8) Judgilwili in a Ci iminai Case
                         Sheet 6     Schedule of Payments

                                                                                                             Judgment    Page    7                   7
DEEEllINDANiT: JOSHUA GIANNI HAIRE
CASE NUMBER: 1:19cr367-ALB


                                                             SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due aS foIlOWS:

A     0 lump SUM payment of S                100.00                   duc immediately, balance due

             [J    not later than                                          or
             01    in accordance     WW1 [       C.     El      I),   r;   E, or     0,j F below; or

       El    Payment to begin immediately (lila V           be cOblbilled With     111C,     [11 D, or     bcdow); or

C      ❑      Payment in equal                  (e.g., weekly, monthly, quarterb) installments of S                            over a period of
                           (e.g nom& or years), to commence                     (e.g., 30 or 60 days) after the date of this judgment, or

             Payment in equal                       (e.g., weekly, monthly, quarterly) installments of S                         Over tt period of
                           (e.g., months or years), to commence                      (c.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

       12j   Payment during the term of superviscd release will commence within                     (e.g., 30 or 60 days) after release front
             nnprisonment. "'I:he court Will sci the payment plan based on an assessment of the defendant's ability to pay at that time; or

      0
      - Special instructions regarding the payment of criminal monetary penalties.

              All criminal monetary payments shall be paid to the Clerk, United States District Court, One Church Street,
              Montgomery, Alabama 36104.




Unless the court has expressly ordered otherwise,if thisjudgment imposes imprisonment,payment ofcrinitnal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties_ except those payments made through the Federal Bureau of Prisons' Inmate
Financial ResponsiPility Program, are made to the clerk (tithe court.

The deliendant shall receiVe credit lOr all payments previously made toward any criminal rnOnetary penalties ihriposed.




Li    joint and Sc eral

      Defendant and Co-Defendant Males and (lase Numbers (including thtendan! number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




111   "'Inc defendant shilll pay the cost or prosecution.

❑     The defendant shall pay the following court cost(s):

Ett   "The defendant shall forfeit the defendant's interest in the following property to the United States:
        Maverick Arms, model 88, 12-gauge shotgun, serial number MV67727H.


Payments shall be applied in the 161lowing order:(1) assessment,(2) restitution principal,(3) restitution interest,(4) finc principal,(5) fine
interest,(6) community restitution,(7) JVTA assessment,(8) penalties, and (9) costs, including cost of prosecution and court costs.
